Reasons for Allowance
Claims 1, 4, 7, 8, 10, 11, 13, 16, 34, 42 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an air permeable and vapor permeable building membrane as claimed in claim 1.  The closest prior art of record is Russell (US 2011/0185666), JP2001-3025, Murphy et al. (US 2140026) and Varela de la Rosa et al. (US 6,927,267).  Russell teaches a permeable membrane comprising a pressure sensitive adhesive having a water vapor permeability of 2-50 perms or more.  Russell fails to teach that the PSA is a copolymer of n-butyl acrylate, 2-ethylhexyl acrylate, and vinyl acetate, a first surfactant that includes an ethoxylated acetylenic diol that includes 30% or less than 50% docusate sodium, and 30% to less than 50% ethoxylated 2,4,7,9-tetramethyl 5 decyn-4, 7diol in an amount between 4% and 6%, inclusive, of the total weight of the pressure sensitive adhesive uncured, and that promotes emulsification and foaming when the pressure sensitive adhesive is mixed to foam the pressure sensitive adhesive, a second surface in an amount between 1.5% and 2%, inclusive, of the total weight of the pressure sensitive adhesive uncured, that promotes foaming when the pressure sensitive adhesive is mixed to foam the pressure sensitive adhesive formation, a thickener that includes C10H14N8NA2O12P3 in an amount between 0.2% and 0.4%, inclusive, of the total weight of the pressure sensitive adhesive uncured, and that increases the viscosity of the pressure sensitive adhesive when the adhesive is mixed to foam the pressure sensitive adhesive, and water in an amount between 40% and 50%, inclusive, of the total weight of the pressure sensitive adhesive uncured.  JP ‘025 teaches a copolymer of n-butyl acrylate, 2-ethylhexyl acrylate and vinyl acetate.  JP ‘025 fails to teach a first surfactant that includes an ethoxylated acetylenic diol that includes 30% or less than 50% docusate sodium, and 30% to less than 50% ethoxylated 2,4,7,9-tetramethyl 5 decyn-4, 7diol in an amount between 4% and 6%, inclusive, of the total weight of the pressure sensitive adhesive uncured, and that promotes emulsification and foaming when the pressure sensitive adhesive is mixed to foam the pressure sensitive adhesive, a second surface in an amount between 1.5% and 2%, inclusive, of the total weight of the pressure sensitive adhesive uncured, that promotes foaming when the pressure sensitive adhesive is mixed to foam the pressure sensitive adhesive formation, a thickener that includes C10H14N8NA2O12P3 in an amount between 0.2% and 0.4%, inclusive, of the total weight of the pressure sensitive adhesive uncured, and that increases the viscosity of the pressure sensitive adhesive when the adhesive is mixed to foam the pressure sensitive adhesive, and water in an amount between 40% and 50%, inclusive, of the total weight of the pressure sensitive adhesive uncured.  Varela de la Rosa et al. teach an aqueous pressure sensitive adhesive comprising a mixture of surfactants and a thickener.  Varela de la Rosa et al. fail to teach that the PSA is a copolymer of n-butyl acrylate, 2-ethylhexyl acrylate, and vinyl acetate, a first surfactant that includes an ethoxylated acetylenic diol that includes 30% or less than 50% docusate sodium, and 30% to less than 50% ethoxylated 2,4,7,9-tetramethyl 5 decyn-4, 7diol in an amount between 4% and 6%, inclusive, of the total weight of the pressure sensitive adhesive uncured, and that promotes emulsification and foaming when the pressure sensitive adhesive is mixed to foam the pressure sensitive adhesive, a second surface in an amount between 1.5% and 2%, inclusive, of the total weight of the pressure sensitive adhesive uncured, that promotes foaming when the pressure sensitive adhesive is mixed to foam the pressure sensitive adhesive formation, a thickener that includes C10H14N8NA2O12P3 in an amount between 0.2% and 0.4%, inclusive, of the total weight of the pressure sensitive adhesive uncured, and that increases the viscosity of the pressure sensitive adhesive when the adhesive is mixed to foam the pressure sensitive adhesive, and water in an amount between 40% and 50%, inclusive, of the total weight of the pressure sensitive adhesive uncured.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/15/2022